PER CURIAM.
Our consideration of the record, briefs and arguments leads us to the conclusion that the order of the deputy commissioner , is 'supported by competent substantial evidence and comports with the essential requirements of law. United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). Its affirmance by the full Industrial Commission is therefore without error. Certiorari is denied.
The attorneys for respondent Nathaniel Rolle are awarded a fee in the amount of three hundred fifrty dollars ($350) for services in this court.
It is so ordered.
THORNAL, C. J., O’CONNELL, CALDWELL and ERVIN, JJ., and WARREN, Circuit Judge, concur.